The opinion of the court was delivered by
Williams, Ch. J.
This case comes before us on exceptions to the decision of the county court, overruling a motion to dismiss* which was filed by Jonas Warren at the term of the county court in June, 1844. From an inspection of the papers it appears that the town of Tinmouth, at the December Term of the county court, in 1842, preferred their complaint against Levi Warren, as one of the sons of Mary Warren, a pauper, to obtain an order on him to contribute to the support, both past and future, of the said Mary, under section 14 of chapter 16 of the Revised Statutes, — relative to the support and removal of paupers. On a suggestion of Levi Warren, that there was other kindred, to wit, Jonas Warren, of sufficient ability, the court, under the 19th section of the same statute, at the December Term of the court, 1842, aforesaid, summoned the said Jonas Warren to appear at the next term ; — the effect of which is declared by the statute to be, that the court may proceed against him, as though summoned on the original complaint. This summons, which issued as of December, 1842, was not served on him until the 14th day of June, 1843, and was made returnable to *608the June Term of the court, which held its session on the fourth Tuesday of June. Previous to this, on the 28th day of May, 1843, the said Mary Warren died. The motion to dismiss was not filed in court, until the third term after Jonas Warren had been summoned in, as before mentioned.
In the first place, the motion was out of time. It was not made, until the term when there was a hearing on the merits of the complaint. It should have been made on the return of the process at the June Term, 1843, when all the facts existed, which are now claimed as existing, to support the motion.
But, in the second place, if made in time, we think there are no merits in it. The object of a complaint is, to obtain an order for past expenses, as well as future, — although the order cannot reach back more than six months previous to the filing the complaint. At the time of the filing the complaint, at the time of filing the suggestion, and at the time of issuing the summons to Jonas Warren, the 'pauper was alive. By virtue of the statute Jonas Warren became a party, “ as if he had been summoned'on the original complaint.” And although, by the death of the pauper, Levi and Jonas were relieved from the future support of their mother, yet for past expenses, not extending more than six months previous to filing the complaint, they were legally chargeable, under the statute aforesaid. The order was good against both, and the judgment of the county court is affirmed.
Whether the proceedings of the county court, under this statute, can be revised on exceptions, is a question to which we have not attended, and is undecided, as we are clearly of opinion that their views of the statute were correct.